Title: To Benjamin Franklin from Deborah Franklin, 6 April 1773
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear child
Aprill the 6 1773
I did reseve yours by the laste packit dated Jan 6. I due in tend to write by Capt. All if it pies got [God] to preserve him Safe back a gen. I did in tend to say [sum]thing a boute Ben Franklin Beache but Billey told me he had mens[honed him?] to you in his letter yester day, I had thought I had bin two trubel sum [torn] as you had told me that he was two much or he was master of the house and then told me but I leve of[f] Leaste I shante due as I should say what I shold due as plese you well I know what such littel cretuers gain the afeckshon of those thay live with so the young Jentelman you wrote to of I muste leve of[f] leste I shold not due writs. Capt. All cold [could] tell you [illegible] you have bin in formed we have all our children in town. Be so kind to remember me to Dr. Small and all that remember me. Capt. orrey if remember as I am Cald on So Subscrib my Selef your afeckshonet wife
D Franklin
